Name: 91/154/EEC: Commission Decision of 1 March 1991 authorizing the Kingdom of Spain to apply intra- Community surveillance to textile products falling with category 117, originating in the USSR, which have been put into free circulation in the Community (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  Europe;  leather and textile industries
 Date Published: 1991-03-22

 Avis juridique important|31991D015491/154/EEC: Commission Decision of 1 March 1991 authorizing the Kingdom of Spain to apply intra- Community surveillance to textile products falling with category 117, originating in the USSR, which have been put into free circulation in the Community (only the Spanish text is authentic) Official Journal L 076 , 22/03/1991 P. 0033 - 0034COMMISSION DECISION of 1 March 1991 authorizing the Kingdom of Spain to apply intra-Community surveillance to textile products falling with category 117, originating in the USSR, which have been put into free circulation in the Community (Only the Spanish text is authentic) (91/154/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of imports covered by that Decision; Whereas in 1989 the Community negotiated an agreement with the Union of Soviet Socialist Republics on trade in textile products; whereas to implement that agreement the Council by Regulation (EEC) No 1925/90 (2), instituted specific common rules for imports of these textile products; whereas in this context the import into the Community of products falling within category 117 is subject until 1992 to annual quantitative limits divided among the Member States; whereas the quota allocated to Spain is 100 tonnes; Whereas on 20 February 1991 a request was made pursuant to Article 2 of Decision 87/433/EEC by the Spanish Government to the Commission of the European Communities for authorization to introduce intra-Community surveillance for textile products falling within category 117, originating in the Soviet Union and put into free circulation in the Community; Whereas the information given by the Spanish authorities in support of this request has been examined closely by the Commission, in accordance with the criteria laid down in Decision 87/433/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance under Article 2 of Decision 87/433/EEC, whether information was given as regards the alleged economic difficulties, and whether there was a danger of deflection of trade; Whereas the examination showed that there was such a danger and that steps should be taken to ensure full knowledge of like intra-Community imports so as to render any dangerous trend apparent without delay; Whereas, therefore, the Kingdom of Spain should be authorized to make the imports concerned subject to prior intra-Community surveillance until 31 December 1991; HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorized to introduce, until 31 December 1991, and in accordance with Decision 87/433/EEC, intra-Community surveillance of imports of the textile products described below originating in the Soviet Union. Description of the goods Woven fabrics of flax or of ramie Category 117. Article 2 This Decision shall apply until 31 December 1991. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 1 March 1991. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 177, 10. 7. 1990, p. 1.